NUMBER 13-02-104-CV
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI

 
 
IVAN REYES AND
MILTON REYES, BY AND 
THROUGH
NEXT OF FRIENDS, CARLOS REYES 
AND MA. ESTHER REYES,                                                    Appellants,
 
                                                   v.
 
TERESA MORRIS,
INDIVIDUALLY AND 
D/B/A TERESA FAYE MORRIS, D.D.S., P.C.,                             Appellee.
 

 
                        On
appeal from the 357th District Court
                                 of Cameron County, Texas.
 

 
                                   O
P I N I O N
 
                   Before Justices Dorsey, Rodriguez, and Castillo
                                       Opinion
Per Curiam
 




Appellants, IVAN REYES AND MILTON REYES, BY AND
THROUGH NEXT OF FRIENDS, CARLOS REYES AND MA.
ESTHER REYES, perfected an appeal from a
judgment entered by the 357th District Court of Cameron
County, Texas, in cause number 2000-02-614-E.  No clerk=s record has been filed due to appellants= failure to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record.  
If
the trial court clerk fails to file the clerk=s
record because the appellant failed to pay or make arrangements to pay the
clerk=s fee for preparing the clerk=s record, the appellate court may
dismiss the appeal for want of prosecution unless the appellant was entitled to
proceed without payment of costs.  Tex. R. App. P. 37.3(b).
On April 22, 2002, notice was given to all parties
that this appeal was subject to dismissal pursuant to Tex. R. App. P. 37.3(b).  Appellants were given ten days to explain why
the cause should not be dismissed.  To
date, no response has been received from appellants. 
The
Court, having examined and fully considered the documents on file, appellants= failure to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record,  this Court=s notice, and appellants= failure to respond, is of the
opinion that the appeal should be dismissed for want of prosecution. The appeal
is hereby DISMISSED FOR WANT OF PROSECUTION.
PER
CURIAM
 
Do not publish.
Tex. R. App.
P. 47.3.
Opinion delivered and filed
this the 20th
day of June, 2002.